676 N.W.2d 282 (2004)
Raymond H. WAGNER, Respondent,
v.
CITY OF SAINT PAUL, Self-Insured, Relator.
No. A03-1975.
Supreme Court of Minnesota.
March 18, 2004.
Timothy S. Crom, Patrick S. Collins, Jardine, Logan & O'Brien, P.L.L.P., Lake Elmo, MN, for Relator.
Lewis H. Seltz, Seltz & Associates, Ltd., Golden Valley, MN, for Respondent.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed November 21, 2003, be, and the same is, affirmed without opinion. See Minn. R. Civ.App. P. 136.01.
Employee is awarded $1,200 in attorney fees.
BY THE COURT:
/s/Alan C. Page
Alan C. Page
Associate Justice